DETAILED ACTION
Claims 18-39 and 41-43 are pending, and claims 18-32, 35-39, and 41-43 are currently under review.
Claims 33-34 are withdrawn.
Claims 1-17 and 40 are cancelled.
Claims 42-43 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Response to Amendment
The amendment filed 9/21/2021 has been entered.  Claims 18-39 and 41, and newly submitted claim(s) 42-43, remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 recites that the initial composition is free of MnO.  There does not appear to be any express or implicit support for this feature.  The only mention of anything related to this feature in the specification is in specific examples, where elemental Mn is specified to be included in an amount of 0.1 weight percent.  However, an exemplary amount of elemental Mn is not considered to sufficiently support the claimed limitation of an absence of MnO (emphasis added).  Since there is no indication that Mn can be omitted or is merely 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 23 recites “more than 7% by weight zinc”.  Claim 23 is further dependent on independent claim 19, which already recites “4.5% to 12% by weight zinc”.  Thus, it is unclear to the examiner as to whether claim 23 is meant to either: 1) further limit the lower limit of Zn, or 2) further broaden the upper limit of Zn as no upper limit is recited.  The examiner interprets the instant claim to refer to option 1) above such that 112(d) rejections are not invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-30, 35-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puvvada et al. (US 2008/0145289) in view of Wurst et al. (US 2017/0058378) and Leimala et al. (US 6,861,037).
Regarding claims 18-19, Puvvada et al. discloses a method for recovering metals from furnace dust [abstract]; wherein said method includes the steps of providing said furnace dust and initially leaching said furnace dust to obtain a composition including Fe and Zn in an amount of 9.7 weight percent in a specific embodiment [0027, table5]; and performing a secondary leaching with HCl only [0028].  The examiner considers the initially leached sludge and second leaching step of Puvvada et al. to meet the claimed limitations of a sludge and leaching step, respectively.
Puvvada et al. does not expressly teach controlling a pH to be less than 1.5 or 0.8 to less than 1.5 as claimed.  Wurst et al. discloses a method of leaching Zn and Pb from iron sludge materials [abstract]; wherein a leaching pH is controlled to be 0.5 to 3.5 in order to promote leaching of Zn and Pb [abstract, 0035-0039].  Therefore, it would have been obvious to modify the method of Puvvada et al. by controlling the pH to range from 0.5 to 3.5 in order to control a leaching amount of elements such as Zn and Pb.  The examiner recognizes that the aforementioned pH will naturally correspond to the leachate that was used during leaching as would have been recognized by one of ordinary skill.  The examiner notes that the aforementioned pH range of Wurst et al. overlaps with the instant claims, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  

Regarding claims 20 and 41, the aforementioned prior art discloses the method of claim 19 (see previous).  The examiner notes that the pH range of Wurst et al. further overlaps with the instantly claimed range.  See MPEP 2144.05(I).
Regarding claim 21, the aforementioned prior art discloses the method of claim 19 (see previous).  As stated above, Leimala et al. discloses a sodium chlorate compound.
Regarding claim 22, the aforementioned prior art discloses the method of claim 19 (see previous).  Wurth et al. further teaches the most preferred range is 50 to 70 degrees C, which overlaps the claimed range [0056].  See MPEP 2144.05(I).
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 19 (see previous).  The examiner notes that the Zn amount of 
Regarding claim 25, the aforementioned prior art discloses the method of claim 19 (see previous).  Puvvada et al. further teaches separating the leach liquor and residue after second leaching [abstract].
Regarding claim 26, the aforementioned prior art discloses the method of claim 25 (see previous).  Puvvada et al. further teaches Fe precipitation from the leaching liquor [claim6].
Regarding claim 27, the aforementioned prior art discloses the method of claim 26 (see previous).  Puvvada et al. further discloses Zn precipitation [abstract].  Puvvada et al. does not expressly teach Pb precipitation as well.  Wurst et al. teaches that Pb and Zn can both be precipitated to recover Zn and Pb residue [0108-0109].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Puvvada et al. by also precipitating Pb in order to recover a Pb residue as taught by Wurst et al.  
Wurst et al. further teaches that Fe can be precipitated first, followed by Zn and Pb precipitation such that good Fe precipitation can be obtained without co-precipitating Zn and Pb [0061].
Regarding claims 28-29 and 35-36, the aforementioned prior art discloses the method of claims 25-26 (see previous).  Wurst et al. alternatively also 
Regarding claim 30, the aforementioned prior art discloses the method of claim 19 (see previous).  Wurst et al. further discloses that obtaining a leached product having less than 0.3 weight percent Zn and less than 0.1 weight percent Pb such that the product has reduced Zn and Pb amounts and can be further recycled [0090-0091, 0093-0094].
Regarding claims 37-39, the aforementioned prior art discloses the method of claim 18 (see previous).  As stated previously, Puvvada et al. discloses HCl, which is naturally expected to be in an aqueous form.  See MPEP 2145(II).   Leimala et al. further teaches that HCl and sodium chlorate leaching is known to be provided in an aqueous soluation [abstract, col.1 ln.56 to col.2 ln.6].
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puvvada et al. in view of others as applied to claim 19 above, and further in view of Mansfeldt et al. (2004, Chemical and mineralogical characterization of blast furnace sludge from an abandoned landfill).
Regarding claims 31-32, the aforementioned prior art discloses the method of claim 19 (see previous).  Wurst et al. further discloses blast furnace sludges with a composition that overlaps with and is substantially close to the instant claim as shown in table 1 below [0032].  See MPEP 2144.05(I).  It would have been obvious to utilize the blast furnace sludge composition of Wurst et al. in order to specifically recycle blast furnace sludge waste material.  In the case of titanium oxide and iron oxide, the oxide content is not separately measured.  
Wurst et al. does not expressly teach ZrO2 and Cr2O3 as claimed.  Mansfeldt et al. discloses typical blast furnace sludge compositions disposed in landfills having 93 ppm Cr and 54 ppm Zr, which as stated previously, would be expected to also be present in oxide form as these materials readily oxidize in the blast furnace process [introduction, table1].  It would have been obvious to one of ordinary skill in the art that blast furnace sludge could be collected and processed with 93 ppm chromium and 54 ppm zirconium. Additionally, as the elements are not the key recovered elements (Fe, Pb, and Zr) a person of ordinary skill, through routine experimentation would determine the ranges over which other elements could be present without affecting the process. This flexibility provide by determining or expanding the ranges would be beneficial for treating a wider variety of sludges.
Table 1.
Element (wt.%)
Claim 31 (wt.%)
Wurst et al. (wt.%)
Fe
15 – 30
17 – 60
C
30 – 60
6 – 50.9
Pb
1 – 2
0.1 – 0.7
Al2O3
2 – 30
1.7 – 5.2
CaO
2 – 5
1.5 – 8.3
MgO
0.5 – 2
0.2 – 1.8

0.1 – 0.2
0 – 1
P
0.05 – 0.1
0 – 0.5
TiO2
0.1 – 0.3

Cr2O3
0.02 – 0.08

ZrO2
0.01 – 0.05

V2O5
0 – 0.03
0
Ti
0.05 – 0.2
0 – 0.1
Fe2O3
22 – 38

V
0 – 0.007
0
Zn
4.5 – 12
1 – 15.4
S
1 – 4
0.2 – 3.1


Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurst et al. (US 2017/0058378).
Regarding claim 42, Wurst et al. discloses a method for reducing the amount of Zn and Pb found in iron sludge coming from a blast furnace [abstract].  Said method includes the steps of providing a sludge containing Fe and 0.01% to 30% Zn, performing leaching with HCl and chlorate as an oxidizing agent and controlling pH to be in a range of 0.5 to 3.5 in order to obtain a final Zn and Pb amount of less than 0.3 weight percent and 0.1 weight percent, respectively, in the sludge [0016, 0030, 0039, 0044, 0055, 0091-0092].  The examiner recognizes that the aforementioned pH will naturally correspond to the leachate that was used during leaching as would have been recognized by one of ordinary 
Regarding claim 43, Wurst et al. discloses the method of claim 42 (see previous).  Wurst et al. further teaches that the starting material can include 0 percent MnO, which reasonably meets the claimed limitation of being “free of MnO”.

Response to Arguments
Applicants arguments regarding Wurst et al. have been considered but are moot in view of the new grounds of rejection made over Puvvada et al. and Leimala et al.
Applicant's arguments, filed 9/21/2021, regarding the criticality of new claim 42, have been fully considered but they are not persuasive.
Applicant argues that the claimed pH range of 0.8 to 1.2 achieve critical and unexpected results of leaching ratio for Zn and Pb in view of the data in table 4 of the specification.  The examiner cannot concur.  
Firstly, the examiner notes that a sufficient number of tests have not been demonstrated, such that criticality has not been shown for the entire claimed range.  See MPEP 716.02(b-d).  Specifically, the data in table 4 of the specification merely provides pH values of 1.11, 1.18, 1.33, and 1.5 [table4 spec.].  This is hardly a sufficient number of tests inside and outside of the entire claimed range of 0.8 to 1.2.  Thus, the examiner cannot concur because the proffered data is not commensurate in scope with the entire claimed range.  


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734